Citation Nr: 1013287	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  07-21 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Portland, Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran served on active duty from February 1980 to 
March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Portland RO.  In December 2009, a Travel Board hearing was 
held before the undersigned; a transcript of this hearing is 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board has determined that this matter must be remanded 
for necessary development of both critical questions of 
exposure to an in-service event and a current diagnosis of 
the disorder in question.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f). See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must 
be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).  
The Veteran underwent a VA examination in February 2006.  
While the examiner diagnosed PTSD, the examination report 
indicates that the RO advised the examiner that the 
Veteran's participation in combat was "conceded."  However, 
the RO based this finding on the Veteran's representation 
that he was assigned to Beirut during the embassy bombing in 
October 1983.  

However, the Veteran was not assigned to Beirut during the 
embassy bombing in October 1983.  Instead, the record 
indicates that by that time, the Veteran had been discharged 
from the U.S. Marine Corps for approximately seven months.  
Thus, the VA examination which diagnosed the Veteran with 
PTSD is of little probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account 
is of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).

That stated, the Veteran has been treated for PTSD, which is 
sufficient to raise VA's duty to develop the claim, 
including the question of stressors.  However, the RO did 
not adequately research the Veteran's claimed stressors.  In 
particular, in January 2006, the RO requested that the U.S. 
Marine Corps provide substantiation of the Veteran's 
presence in Beirut in October 1983.  As noted above, 
however, the Veteran had already been discharged from the 
service by October 1983.

Accordingly, the case is REMANDED for the following action:




1.  The RO/AMC will submit another 
request to the Marine Corps University 
Research Archives and Special Collection 
and any other U.S. Government records 
depository containing records of the 
U.S. Navy, noted by the RO/AMC  for 
command chronology for the 2nd Battalion, 
8th Marine Regiment, 2nd Marine Division 
for the period from September to 
December 1982 to research the following 
claimed stressors:

a.  Any unit activities involving 
the forcible or non-forcible 
transfer of "PLO" or other military 
or paramilitary units from the 
Beirut area;

b.  Any attacks conducted upon or 
by the battalion, in particular 
Company G during the period from 
August through October 20, 1982;

c.  The death of "Corporal Reagan," 
of Engineer Battalion, 8th Marine 
Regiment, by accidental explosion 
of an apparent homemade explosive 
device or mine; 

d.  The death of an unnamed sailor 
from alcohol poisoning aboard the 
USS Guam, while outbound from 
Beirut and while transporting US 
Marines.  

2.  After the above development has been 
completed and, if and only if the RO/AMC 
determines that the Veteran was exposed 
to the corroborated stressor(s), the 
RO/AMC will arrange for a VA psychiatric 
examination to determine the likely 
etiology of his psychiatric disorders.  

If an examination is conducted, the 
following considerations will govern 
the examination:

a. The claims file must be reviewed 
by the examiner, who must 
acknowledge receipt and review of 
the claims folder and a copy of 
this remand in any report generated 
as a result of this remand.

b. The RO/AMC must advise the 
examiner of their stressor 
determination, and that only such 
confirmed stressors may be 
considered in determining whether 
the Veteran has PTSD related to his 
Marine service.

c. The examiner must determine 
whether the Veteran meets the 
diagnostic criteria for a PTSD 
diagnosis and, if so:

(i) Offer an opinion as to 
whether it is as likely as not 
a result of his service and 

(ii) Specify the stressor or 
stressors underlying such 
diagnosis.

d. The examiner must also identify 
all other psychiatric disorders 
present and opine with respect to 
each diagnosis whether it is as 
likely as not related to the 
Veteran's service.   

e. The examiner must explain the 
rationale for all opinions.

3.  The RO will advise the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable. 

4.  Following such development, the RO 
should review and readjudicate the 
claim.  See 38 C.F.R. § 4.2 (If the 
findings on an opinion and/or 
examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes).  If 
any such action does not resolve the 
claim, the RO shall issue the Veteran 
and her counsel a supplemental statement 
of the case.  Thereafter, the case 
should be returned to the Board, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


